Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Note: the office is reopening prosecution to allow the instant application of the claim set filed on 4/23/2021 are now being entered.
The application has been amended as follows:
1. (Currently amended) A computer-implemented method for controlling access to a property based on smart contract execution, the method comprising: 
receiving, by a computing device, credential data for a first entity requesting access to the property; 
in response to receiving the credential data, requesting, by the computing device, execution, by a blockchain network, of a smart contract between the first entity accessing the property and a second entity owning the property, wherein the smart contract includes instructions to check a current status of a relationship between the first entity accessing the property and the second entity owning the property based on the credential data; 
receiving, by the computing device from the blockchain network, an execution result of the smart contract between the first entity and the second entity; 
determining, by the computing device, that the first entity is authorized to access the property based at least in part on the execution result of the smart contract between the first entity and the second entity; 
is authorized to access the property, enabling, by the computing device, the first entity to access to the property and obtaining, by the computing device, sensor data collected by one or more sensors located on the property in response to the execution result of the smart contract between the first entity and the second entity; 
generating, by the computing device, a hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity and the second entity, wherein the hash representation of the sensor data is generated based on one or more device identifiers of the one or more sensors on the property; and 
storing, by the computing device in a blockchain maintained by the blockchain network, the hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity accessing the property owning the property 
2. (Canceled)  
3. (Previously Presented) The method of claim 1, wherein the hash representation of the sensor data comprises a hash value, and the hash value is generated based on a timestamp associated with collection of the sensor data.  
4. (Original) The method of claim 1, wherein the credential data is encoded in a quick response (QR) code located at the property.  
5. (Previously Presented) The method of claim 1, wherein the credential data is encoded in a quick response (QR) code located at the property, and wherein the credential data is received by the computing device from a device of the first entity after the device scans the QR code.  

7. (Previously Presented) The method of claim 1, further comprising:
receiving, by the computing device, an indication that the property has been leased to a new tenant different than the first entity; and 
in response to receiving the indication that the property has been leased to the new tenant, updating, by the computing device, a configuration of the computing device to request execution of a new smart contract associated with the new tenant in response to receiving the credential data.  
8. (Original) The method of claim 1, wherein the computing device is an electronic lock controlling access to the property, wherein the first entity is a tenant of the property, and wherein the current status of the relationship represents whether the tenant is in compliance with a rental agreement associated with the property.  
9. (Currently amended) A non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations comprising: 
receiving, by a computing device, credential data for a first entity requesting access to a property; 
in response to receiving the credential data, requesting, by the computing device, execution, by a blockchain network, of a smart contract between the first entity accessing the property and a second entity owning the property, wherein the smart contract includes instructions to check a current status of a relationship between the first entity accessing the property and the second entity owning the property based on the credential data; 
receiving, by the computing device from the blockchain network, an execution result of the smart contract between the first entity and the second entity; 
determining, by the computing device, that the first entity is authorized to access the property based at least in part on the execution result of the smart contract between the first entity and the second entity; 
in response to determining that the first entity is authorized to access the property, enabling, by the computing device, the first entity to access to the property and obtaining, by the computing device, sensor data collected by one or more sensors located on the property in response to the execution result of the smart contract between the first entity and the second entity; 
generating, by the computing device, a hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity and the second entity, wherein the hash representation of the sensor data is generated based on one or more device identifiers of the one or more sensors on the property; and 
storing, by the computing device in a blockchain maintained by the blockchain network, the hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity accessing the property owning the property
10. (Canceled)  
11. (Previously Presented) The non-transitory, computer-readable storage medium of claim 9, wherein the hash representation of the sensor data comprises a hash value, and the hash value is generated based on a timestamp associated with collection of the sensor data.  
12. (Original) The non-transitory, computer-readable storage medium of claim 9, wherein the credential data is encoded in a quick response (QR) code located at the property.  
13. (Original) The non-transitory, computer-readable storage medium of claim 9, wherein the credential data is encoded in a quick response (QR) code located at the property, and wherein the credential data is received from a device of the first entity after the device scans the QR code.  
14. (Previously Presented) The non-transitory, computer-readable storage medium of claim 9, wherein the one or more sensors located in the property comprises a camera located in the property, and the sensor data comprises video data collected by the camera after access to the property has been enabled.  
15. (Previously Presented) The non-transitory, computer-readable storage medium of claim 9, the operations further comprising: 
receiving an indication that the property has been leased to a new tenant different than the first entity; and 
in response to receiving the indication that the property has been leased to the new tenant, updating a configuration of the computing device to request execution of a new smart contract associated with the new tenant in response to receiving the credential data.  
16. (Original) The non-transitory, computer-readable storage medium of claim 15, wherein the computing device is an electronic lock controlling access to the property, wherein the first entity is a tenant of the property, and wherein the current status of the relationship represents whether the tenant is in compliance with a rental agreement associated with the property.  
17. (Currently amended) A computer-implemented system, comprising: 
one or more computers; and 
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
receiving, by a computing device, credential data for a first entity requesting access to a property; 
in response to receiving the credential data, requesting, by the computing device, execution, by a blockchain network, of a smart contract between the first entity accessing the property and a second entity owning the property, wherein the smart contract includes instructions to check a current status of a relationship between the first entity accessing the property and the second entity owning the property based on the credential data; 
receiving, by the computing device from the blockchain network, an execution result of the smart contract between the first entity and the second entity; 
determining, by the computing device, that the first entity is authorized to access the property based at least in part on the execution result of the smart contract between the first entity and the second entity; 
in response to determining that the first entity is authorized to access the property, enabling, by the computing device, the first entity to access to the property and obtaining, by the computing device, sensor data collected by one or more sensors located on the property in response to the execution result of the smart contract between the first entity and the second entity; 
generating, by the computing device, a hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity and the second entity, wherein the hash representation of the sensor data is generated based on one or more device identifiers of the one or more sensors on the property; and 
storing, by the computing device in a blockchain maintained by the blockchain network, the hash representation of the sensor data collected in response to the execution result of the smart contract between the first entity accessing the property owning the property 
18. (Canceled)  
19. (Previously Presented) The system of claim 17, wherein the hash representation of the sensor data comprises a hash value, and the hash value is generated based on a timestamp associated with collection of the sensor data.  
20. (Original) The system of claim 17, wherein the credential data is encoded in a quick response (QR) code located at the property.  
21. (Previously Presented) The system of claim 17, wherein the credential data is encoded in a quick response (QR) code located at the property, and wherein the credential data is received from a device of the first entity after the device scans the QR code.  
22. (Previously Presented) The system of claim 17, wherein the one or more sensors located in the property comprises a camera located in the property, and the sensor data comprises video data collected by the camera after access to the property has been enabled.  
23. (Previously Presented) The system of claim 17, wherein the operations further comprise: receiving an indication that the property has been leased to a new tenant different than the first entity; and in response to receiving the indication that the property has been leased to the new tenant, updating a configuration of the computing device to request execution of a new smart contract associated with the new tenant in response to receiving the credential data.  
24. (Original) The system of claim 23, wherein the computing device is an electronic lock controlling access to the property, wherein the first entity is a tenant of the property, and wherein the current status of the relationship represents whether the tenant is in compliance with a rental agreement associated with the property.  
25. (Currently amended) The method of claim 1, wherein after obtaining, by the computing device, the sensor data collected by one or more sensors located in the property in response to the execution result of the smart contract, the method further comprises: 
determining that the first entity has entered into a restricted area of the property; and 
in response to determining that the first entity has entered into [[a]]the restricted area of the property, storing, in the blockchain, sensor data indicating that the first entity entered the restricted area of the property.  
26. (Currently amended) The non-transitory, computer-readable storage medium of claim 9, wherein after obtaining, by the computing device, the sensor data collected by one or more sensors located in the property in response to the execution result of the smart contract, the operations further comprise: 
determining that the first entity has entered into a restricted area of the property; and 
in response to determining that the first entity has entered into [[a]]the restricted area of the property, storing, in the blockchain, sensor data indicating that the first entity entered the restricted area of the property.  
27. (Currently amended) The computer-implemented system of claim 17, wherein after obtaining, by the computing device, the sensor data collected by one or more sensors located in the property in response to the execution result of the smart contract, the operations further comprise: 
determining that the first entity has entered into a restricted area of the property; and 
in response to determining that the first entity has entered into [[a]]the restricted area of the property, storing, in the blockchain, sensor data indicating that the first entity entered the restricted area of the property.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	With the appeal brief filed on 8/2/2021, the arguments have been found to be persuasive and therefore, the examiner have reconsidered and withdrawn the corresponding 103 rejection. 
	Specifically, from pages 3 of the appeal brief, the applicant argues Rozenboim does not describe the limitation of claims, “the hash representation of the sensor data is generated based on one or more device identifier…” and the Office’s interpretation of “hash representation” is unreasonable because it is inconsistent with the specification. The applicant addressed from the Specification, on page 4 of the appeal brief, “[t]he hash representation of the sensor data 324A is not merely a hash function applied to sensor data 324A. The hash representation may be generated, as described in the present application, “based on applying a hash function to information associated with the sensor data 324A, such as a device identifier of the sensors in the property 320, timestamp information, among other types of unique signature information” (¶ 43). As described in the claims, “the hash representation of the sensor data is generated based on one or more device identifiers of the one or more sensors on the property.” In this way, the hash representation generated in step F of Figure 3 and stored in a block of a blockchain 340 in step G may enable a third party to verify, not only the sensor data 324A obtained by the sensors 324, but also the identifying information of one or more of the sensors 324 that obtained the sensor data 324A.” While the Office Action cites Rozenboim C6:L52 - C7:L15, “a cryptographic hash signature is advantageous for several reasons: first, the signature as part of the file will accompany that file whenever it is copied to another media (e.g., to another camera or to some external storage), whereas the integrity checks embedded within the storage media do not; secondly, a strong cryptographic signature makes the video useful not just for investigative purposes, but can prove material in the evidentiary procedures in many jurisdictions, and will help in the acceptance of such video footage into evidence. Each video time-fragment, contained within a file and accompanies with a secure signature should be assigned a name that is generated from: (a) camera identifier; (b) the time and date of its first frame, such that by sorting the file listing by name will result in a chronologically-sorted sequence of time-fragments, with all fragments generated by a specific camera grouped together.” The applicant asserts the “the hash representation of the sensor data is generated based on one or more device identifier” is not the same as the plaintext identifier that is based on a camera or sensor identifier and not a hash representation presented in Rozenboim. Therefore, the applicant’s argument is found to be persuasive. 
	Thus, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689      
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689